 
SUBLEASE TERMINATION AND RELEASE AGREEMENT
 
This Sublease Termination and Release Agreement (the “Agreement”) is made and
entered into as of June 10, 2009 (the “Effective Date”) by and between
BroadVision, Inc., a Delaware corporation (“Sublandlord”), and Dexterra Inc., a
Delaware corporation  (“Subtenant”) in the following factual context:
 
A.           Sublandlord leases certain premises consisting of approximately
50,000 rentable square feet ("RSF") in Building 6 (the "Building"), located at
Pacific Shores Center, 1600 Seaport Boulevard, Redwood City, California 94060
pursuant to that certain Triple Net Space Lease dated July 7, 2004 ("Master
Lease"), between Pacific Shores Investors, LLC as landlord and BroadVision, Inc.
as the "Lessee". On or about December 7, 2006, the Master Lease was assigned to
VII Pac Shores Investors, L.L.C., a Delaware limited liability company, c/o
Starwood Capital Group Global, L.L.C., 455 Market Street, Suite 2200, San
Francisco, CA 94105 and VII Pac Shores Investors L.L.C. replaced Pacific Shores
Investors, LLC as the "Lessor" in the Master Lease. Sublandlord is referred to
as Lessee in the Master Lease. The entire 50,000 RSF are more particularly
described in the Master Lease as the “Premises”.  Capitalized terms used but not
defined herein have the same meanings as they have in the Master Lease or the
Sublease as hereinafter defined.
 
B.           Sublandlord sublet to Subtenant, a portion of the Premises
consisting of approximately 22,509 RSF on the 2nd floor of the Building pursuant
to a sublease dated December 21, 2006 (the “Sublease”) covering the sublet
premises more particularly described in the Sublease (the “Subleased Premises”)
for a term of approximately sixty-six (66) months from January 8, 2007
(“Commencement Date”) with right of early termination at the end of the
thirty-sixth (36th) month from the Commencement Date, upon six (6) months prior
written notice to Sublandlord and payment of a fee equal to the sum of an
additional three (3) month’s Base Rent.
 
C.           Subtenant exercised the right of early termination on May 22, 2009.
 
D.           Sublandlord and Subtenant now desire to terminate the Sublease
prior to the end of the thirty-sixth (36th) month on the terms and conditions
set forth in this Agreement.
 
NOW THEREFORE, Sublandlord and Subtenant (collectively referred to as the
“Parties” or individually as “Party”) agree as follows:
 
1.           Lease Termination.  Subject to Subtenant’s performance of its
obligations under this Agreement, Sublandlord and Subtenant agree to terminate
the Sublease effective as of June 4, 2009 (the “Termination Date”).  Subtenant
shall surrender to Sublandlord the Subleased Premises and all of Subtenant's
right, title and interest in and to the Sublease as of the Termination Date.
 
2. Acceptance of Premises.  Sublandlord shall accept surrender of the Subleased
Premises in “as-is” condition with any and all furniture, fixtures, wiring, and
other items Subtenant elects to leave in the Subleased Premises and further will
waive all late fees and any other charges associated therewith as may be
available to Sublandlord pursuant to the terms of the Sublease.
 
3.           Termination Fee.  In consideration for the termination of the
Sublease, and in full satisfaction of all outstanding obligations of Sublandlord
and Subtenant under the Sublease: Subtenant shall pay Sublandlord the sum of
$550,405.40 (the “Termination Fee”).  The Termination Fee has been calculated
and shall be paid as set forth in Section I and Section II of Exhibit A.
 
4.           Rent.  Upon delivery of the Termination Fee in accordance with
Section II of Exhibit A, Sublandlord shall be deemed to have released Subtenant
as of the Termination Date from all claims for rent, additional rent, tenant
improvement costs, management fees, common area maintenance costs, real property
taxes and impositions, insurance premiums, late charges, interest, and taxes due
and payable after the Termination Date, and all other obligations arising under
the Sublease after the Termination Date.
 
5.           Security Deposit. Subtenant’s Security Deposit has been applied in
the calculation of the Termination Fee as set forth in calculations in Section I
of Exhibit A.
 
6.           Partial Termination Fee Refund to Subtenant Upon Sublandlord’s
Re-Subleasing of Subleased Premises.  In the event Sublandlord subleases the
Subleased Premises to another lessor prior to January 7, 2010, Sublandlord
agrees to refund to Subtenant a portion of the Termination Fee as set forth in
Section III of Exhibit A.
 
7.           Mutual Release.  Subject to delivery of the Termination Fee in
accordance with Section II of Exhibit A,  for good and valuable consideration,
the receipt of which is hereby acknowledged, each Party, on behalf of itself and
its officers, directors, shareholders, employees, attorneys, insurers, agents,
representatives, successors and assigns (collectively, “Releasors”), hereby
intentionally and unconditionally fully releases, acquits and forever discharges
the other Party, its officers, directors, shareholders, employees, attorneys,
insurers, agents, representatives, successors and assigns (collectively,
“Releasees”), from all or any manner of rights, claims, demands, actions in law
or equity, obligations, damages, debts and liabilities, of any kind or nature
whatsoever, whether known or unknown, whether now existing or hereinafter
arising, suspected or claimed, liquidated or unliquidated, accrued or unaccrued,
fixed or contingent (collectively, the “Claims”) from or relating in any manner
to the Lease or the Sublease (the “Release”).  Each Party understands and
expressly waives any rights or benefits available to it under Section 1542 of
the Civil Code of California or any similar provision in any other
jurisdiction.  Section 1542 provides substantially as follows:
 
 
CIVIL CODE 1542: A general release does not extend to claims which the creditor
does not know or suspect to exist in his or her favor at the time of executing
the release, which if known by him or her must have materially affected his or
her settlement with the debtor.
 
8.           Voluntary and Knowledgeable Granting of Release.  Each Releasor
hereby declares that it knows and understands the contents of the Release, that
it has been recommended that it seek advice from its own attorneys with respect
to its rights and obligations and with respect to the execution of the Release
and this Agreement, and that the Release and this Agreement have been executed
voluntarily by it.  Each Releasor understands and agrees that after signing this
Release it cannot proceed against Releasees with respect to any Claims.
 
9.      General Provisions.
 
9.1               Right and Authority to Give Release.  The Parties each
represent and warrant to the other that as of the date of execution of this
Agreement it has the sole right and authority to execute this Agreement on
behalf of itself and has not assigned, transferred, conveyed, or otherwise
disposed of any Claim surrendered by virtue of this Agreement.
 
9.2               Entire Agreement.  This Agreement, and all exhibits attached
hereto, sets forth the entire understanding of the Parties relating to the lease
termination it contemplates, and supersedes all prior understandings, whether
written or oral.  There are no obligations, commitments, representations or
warranties relating to them except those expressly set forth in this Agreement.
 
9.3               Waiver/Modification/Amendment.  No purported amendment of this
Agreement, or waiver, discharge or termination of any obligation under it, or
anything else which purports to affect its terms or interpretation, shall be
enforceable or admissible unless, and then only to the extent, expressly set
forth in a writing signed by the Party against which enforcement or admission is
sought.  Without limiting the generality of the foregoing, no oral promise or
statement, nor any action, inaction, delay, failure to require performance or
course of conduct shall operate as, or evidence, an amendment or waiver or have
any other effect on this Agreement.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstances, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.
 
9.4               Binding Agreement.  This Agreement shall be binding upon and
inure to the benefit of the Parties and each and all of their respective
officers, directors, employees, shareholders, agents, attorneys, predecessors,
successors, assigns, parents, subsidiaries, divisions and affiliates of any
kind, and each of them, as if they were Parties hereto.
 
9.5               Applicable Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of California applicable to
contracts made and to be performed in California.
 
9.6               Construction of Agreement.  For purposes of construction, this
Agreement, and each provision or clause of this Agreement, shall be deemed to
have been jointly drafted by both Parties, and any uncertainty or ambiguity
existing herein, shall not be interpreted against either Party, but shall be
interpreted according to the rules of interpretation of contracts.
 
9.7               Headings.  The headings in this Agreement are for purposes of
reference only and shall not limit, enlarge or otherwise affect any term or
provision of this Agreement.
 
9.8               Severability.  The provisions of this Agreement are
severable.  If any provision or term of this Agreement or its application to any
entity or circumstance shall be held by a court of competent jurisdiction to be
invalid or unenforceable, the remainder of this Agreement shall not be affected
and every other provision of the Agreement shall be enforced to the fullest
extent permitted by law.
 
9.9               Attorneys’ Fees.  In the event that any Party shall institute
any action or proceeding against the other relating to the provisions of this
Agreement, or any default hereunder, the Party or Parties not prevailing in the
action or proceeding shall reimburse the prevailing Party for all reasonable
attorneys’ fees and all costs or disbursements incurred in connection therewith
by the prevailing Party including, without limitation, any fees, costs or
disbursements incurred on any appeal from the action or proceeding.
 
9.10               Counterparts.  This Agreement may be executed simultaneously
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  This Agreement
may be executed and delivered by the exchange of facsimile, .pdf or other
electronic image file copies of the executed counterpart signature pages, which
shall be considered the equivalent of ink signature pages for all purposes.
 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 



 
BROADVISION, INC., a Delaware corporation
 
By:
Name:
Its:
 
DEXTERRA, INC., a Delaware corporation
 
By:
Name:
Its:

 


 



 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
TERMINATION FEE
 


I. Termination Fee Calculation


Rent:  April 1 - Jan 7  -                                 $687,923.40
Less:  Security Deposit -                              $127,518.00
Less:  Concession   -                                     $10,000.00




Total:$550,405.40
 
II.  
Termination Fee Payment Schedule:

 


A. $472,000.00 due and payable to Sublandlord on 6/10/09 (the “Payment Date”)
 
B. Balance of $78,405.40 (the “Contingent Payment”) due and payable to
Sublandlord on the one year anniversary of the Payment Date.  The Contingent
Payment to be from the Escrow Amount (but not the Special Escrow Amount) related
to the acquisition of Subtenant by Antenna Software, Inc. (“Buyer”) (the term
“Escrow Amount” is defined in that certain Escrow Agreement between Subtenant,
Buyer and the other parties thereto dated on or about June 9, 2009 and
represents the $750,000 primary escrow fund related to the acquisition) or if
the Dexterra Stakeholder Representative so elects, from such other funds
available to the Dexterra Stakeholder Representative.  Sublandlord will be the
first party to receive payment from the Escrow Amount after the release of such
escrow funds by Buyer (or the Escrow Agent), if any.  Sublandlord acknowledges
that in the event indemnity claims by a Buyer Group Member (as defined below and
in the Merger Agreement) sufficiently deplete or exhaust the Escrow Amount,
regardless of any other funds available to the Dexterra Stakeholder
Representative, Sublandlord shall not receive some or all of the Contingent
Payment (and for purposes of clarification, such failure to receive some or all
of the Contingent Payment shall not affect the release set forth in Section 7 or
the termination of the sublease set forth in Section 1).  Subtenant will provide
Sublandlord a copy of the Escrow Agreement indicating Sublandlord’s priority
within 10 days of execution of this Agreement.  Capitalized terms in this
paragraph not otherwise defined have the meaning set forth in the Escrow
Agreement.



All references to “Buyer” shall include the subsidiary of Buyer with whom
Subtenant is merging pursuant to the Merger Agreement with Subtenant as the
surviving corporation.
 
“Buyer Group Member” means (i) Buyer, its subsidiaries and each of their
respective affiliates (including, after the effective time of the merger, the
surviving corporation and its subsidiaries), (ii) their respective successors
and assigns and (iii) their respective directors and officers.
 


All payments to be made according to the following instructions by wire transfer
for receipt on or before the due dates set forth above:


 
To:  Citibank N.A.

 
        702 Marshall Street, Suite 100

 
        Redwood City, CA 94063, USA

 
        Routing & Transit #: 321171184

 
        For further credit to BroadVision. Inc. A/C 202046322



III.  Termination Fee Refund on Re-Subleasing the Sublease Premises Parameters:


A.  
Higher of: (i) Actual rent charged new subtenant during Overlap Period (New
Lease Commencement Date through Jan 7, 2010), and (ii) average rent charged new
subtenant during Overlap Period, calculated as total rent due over the entire
term divided by new lease term (in months) multiplied by number of months in
Overlap Period;

 
                      

 
Less:



B.  
Allocated broker commission paid to re-sublease premises, calculated as broker
commission paid divided by term (in months) of new lease multiplied by number of
months in Overlap Period



Less:


C.  An administration fee equal to 10% of (A - B)


Less:


D.  $10,000, which is the Concession amount in Section I of this Exhibit.


Less:


E. Unpaid portion of Contingent Payment